Citation Nr: 0120219	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had more than six years of active duty, including 
the period from October 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that found that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for bilateral ankle disability remained denied.  

The RO initially denied service connection for bilateral 
ankle disability in August 1990.  The veteran was notified of 
this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  
Subsequently, following the veteran's attempt to reopen his 
claim, the RO, in a rating action dated in December 1994, 
held that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral ankle 
disability.  The veteran was informed of this determination 
and of his right to appeal by a letter dated later in 
December 1994, but a timely appeal was not filed.  That 
determination is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).

The veteran was scheduled to testify at a hearing before a 
member of the Board at the RO in June 2001, but canceled the 
hearing.


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision concluded 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bilateral ankle 
disability.

2.  The evidence received since the December 1994 rating 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers, and is also material 
because it bears directly and substantially on the issue on 
appeal, and must be considered in order to fairly decide the 
merits of the claim for service connection for bilateral 
ankle disability.

3.  Chronic residuals of left ankle sprain were initially 
demonstrated in service.

4.  Chronic residuals of right ankle sprain were initially 
demonstrated in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for bilateral ankle 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2000).

2.  Chronic residuals of left ankle sprain were incurred in 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

3.  Chronic residuals of right ankle sprain were incurred in 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
Department of Veterans Affairs.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a bilateral ankle disability in December 1994.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records disclose that the veteran 
complained of pain in the right ankle in October 1981.  It 
was noted that he was playing basketball when he twisted the 
right ankle.  The assessment was inversion sprain.  An X-ray 
study revealed no fracture, and the impression was lateral 
ankle sprain, right.  He was seen for complaints of right 
ankle pain on various occasions in 1982.  A chronic sprain in 
the right ankle was noted in March 1982.  The veteran was 
seen for a sprain in the left ankle in May 1982.  It was 
noted in a referral to the orthopedic clinic that the veteran 
had originally injured the right ankle in a basketball game 
and that it had been casted for four to six weeks.  When seen 
in the orthopedic clinic in May 1982, an examination showed 
no swelling of the ankle.  There was full range of motion.  
X-ray studies of the ankle showed calcification in the 
deltoid.  He complained of trauma to the left ankle in June 
1982, after he injured the ankle in a basketball game.  A 
complete ankle series in June 1982 was normal.  On a report 
of medical history completed in September 1982 in conjunction 
with the separation examination, the veteran related that he 
had fractured the left ankle in November 1981, and that he 
had sprained the right ankle.  On the separation examination 
in September 1982, the ankles were evaluated as normal.

Private medical records dated in 1991 and 1992 have been 
associated with the claims folder.  These records reflect 
treatment for ankle complaints.  The veteran was seen by J. 
M. Marine, M.D. in October 1991.  He related a ten-year 
history of intermittent bilateral ankle pain.  He stated that 
he had been placed in casts, but they were removed because 
they were uncomfortable.  He stated that the injury was in 
approximately 1982.  Following an examination, the pertinent 
impressions were post-traumatic degenerative arthritis of 
both ankles, talonavicular joints, and slightly less so at 
the talotibial joints; and mild chronic lateral ligamentous 
complex laxity of the left ankle.  

Clinical records from Scott Newton, M.D. show that when he 
was seen in September 1991, the veteran reported left ankle 
pain for the past years.  He described that he had some 
fracture or some type of injury to the left ankle or foot in 
1982.  It was casted briefly, but he took the cast off.  The 
impression was recurrent instability of the left ankle.  

The additional evidence 

Of record is a duplicate of the report of medical history 
completed in September 1982 and some duplicate private 
medical records, as well as new private medical records.  In 
October 1991, a private physician noted that the veteran had 
reported that about 10 years earlier, he fractured both his 
ankles.  

In a statement dated in May 1999, Dr. Newton related that he 
had evaluated the veteran that month for persistent pain in 
his ankles and feet.  It was indicated that the veteran 
described injuries to both feet and ankles in service, and 
that he had received some treatment in service.  Dr. Newton 
opined that the veteran continued to have pain in the ankles 
and that he thought this was related to his previous problems 
he had sustained while in service.

Analysis 

The Board has reviewed the evidence submitted subsequent to 
the December 1994 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  The additional evidence consists of a 
copy of a service medical record, private medical records, 
including some records that were considered in the previous 
decision and the veteran's testimony at a hearing at the RO.  
Of greatest significance is the conclusion by Dr. Newton that 
the veteran's current bilateral ankle disability was related 
to the ankle problems he experienced in service.  The Board 
finds that this evidence of a relationship between the 
veteran's in-service complaints and his current bilateral 
ankle problems is new and material evidence because it bears 
directly and substantially on the issue being considered, 
that is whether the veteran has a bilateral ankle disability 
that is related to service.  This evidence is of such 
significance that it must be considered in order to decide 
fairly the merits of the claim.  Further, this evidence, 
considered de novo in conjunction with the record as a whole, 
supports a finding on the merits, that the veteran has 
current chronic residuals of sprains of the right and left 
ankles incurred in service.  Accordingly, the Board finds 
that the additional evidence of record is new and material, 
and the claim of entitlement to service connection for a 
bilateral ankle disability is reopened and granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral ankle 
disability is reopened.

Entitlement to service connection for chronic residuals of 
left ankle sprain is granted.

Entitlement to service connection for chronic residuals of 
right ankle sprain is granted.  




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



